DETAILED ACTION
Claims 1-20 are pending in the application. 



Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
3.  	Claims 1-20 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“A dual-vision camera, comprising: 
  	a front housing; 
  	a middle housing; 
  	a rear housing; 
  	a first camera module; and 
  	a second camera module, wherein 
  	the front housing, the middle housing, and the rear housing are connected in sequence to form a receiving cavity, the front housing including a front housing front wall and a front housing rear wall disposed opposite the front housing front wall, the front housing rear wall being disposed in the receiving cavity, and the front housing rear wall being recessed toward the front housing front wall forming a first storage space and a second storage space; 
  	the first camera module includes a first circuit board and a first module body, the first circuit board being mounted on at least one of the front housing rear wall or the middle housing, and the first module body extending into the first storage space; 
  	the second camera module includes a second circuit board and a second module body, the second circuit board being mounted on at least one of the front housing rear wall or the middle housing, and the second module body extending into the second storage space; and 
  	a connecting part is disposed on the middle housing to connect the dual-vision camera and a gimbal.”

  	The closest prior art of record relied upon is Kim et al (US 2018/0149949 A1) comprising a camera module mounted on a three-axis gimbal wherein the camera module has multiple cameras enclosed in a housing which may also be mounted on a drone. Lee et al (US 2018/0155024 A1) further discloses an unmanned aerial vehicle comprising a camera having multiple circuit board mounted to a gimbal contained within a housing. However, the prior art of record, taken alone or in combination, fails to teach the front housing, the middle housing, and the rear housing are connected in sequence to form a receiving cavity, the front housing including a front housing front wall and a front housing rear wall disposed opposite the front housing front wall, the front housing rear wall being disposed in the receiving cavity, and the front housing rear wall being recessed toward the front housing front wall forming a first storage space and a second storage space, the first camera module includes a first circuit board and a first module body, the first circuit board being mounted on at least one of the front housing rear wall or the middle housing, and the first module body extending into the first storage space, the second camera module includes a second circuit board and a second module body, the second circuit board being mounted on at least one of the front housing rear wall or the middle housing, and the second module body extending into the second storage space and a connecting part is disposed on the middle housing to connect the dual-vision camera and a gimbal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        
/LIN YE/Supervisory Patent Examiner, Art Unit 2697